[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 08-10855                 FEBRUARY 10, 2009
                         ________________________            THOMAS K. KAHN
                                                                 CLERK
                     D. C. Docket No. 05-02503-CV-5-CLS

KURT BOWDEN,
father of Dianna Bowden, a minor, deceased,

                                                                  Plaintiff-Appellee,

                                     versus

LINCOLN COUNTY HEALTH SYSTEM,
a Corporation d.b.a. Lincoln Medical Center,
LINCOLN MEDICAL CENTER EMERGENCY MEDICAL SERVICES,
CHARLES EAKES,
an individual,


                                                          Defendants-Appellants.


                         ________________________

                  Appeals from the United States District Court
                     for the Northern District of Alabama
                        _________________________
                              (February 10, 2009)

Before MARCUS, KRAVITCH and ANDERSON, Circuit Judges.

PER CURIAM:
      Appellants Lincoln County Health System and Charles Eakes (collectively

“Defendants”) appeal the district court’s order finding that neither the Alabama nor

the Tennessee statutory cap on a governmental entity’s liability applied where an

Alabama plaintiff sued a Tennessee county entity and its employee in federal

district court in Alabama.

      This wrongful death action, based upon the substantive law of the State of

Alabama, arose out of a collision between an automobile driven by Dianna

Bowden, a citizen of Alabama, and an ambulance driven by Defendant Charles

Eakes, an employee of Defendant Lincoln County Health System, a Tennessee

county governmental entity. The collision occurred in Madison County, Alabama.

Plaintiff Kurt Bowden — the father and personal representative of Dianna Bowden

— brought suit against the county entity and the driver. At the conclusion of a trial

in the district court for the Northern District of Alabama, a jury found Defendants

liable and awarded Plaintiff $3.1 million dollars.

      Defendants filed a post-judgment motion, asking the court inter alia to

reduce the jury award to $100,000 in accordance with the statutory damage

limitations contained in Alabama Code § 11-93-2 or, in the alternative, to $250,000

in accordance with Tennessee Code § 29-20-403. Both the Alabama and

Tennessee statutes limit the damages available against a county governmental



                                          2
entity. The district court found that Lincoln County Health System is a county

governmental entity; however, it held that it was not entitled to the benefit of either

statute because (1) the Alabama statutory cap was not intended to apply to a

Tennessee governmental entity and (2) the principles of comity should not apply to

give effect to a Tennessee statute that would limit the damages awarded by the jury

in this case. Accordingly, the court denied the motion and affirmed the jury award.

Defendants appeal.1

       We review a lower court’s legal determinations de novo, Estate of Shelfer v.

Commissioner, 86 F.3d 1045, 1046 (11th Cir. 1996), and its decisions regarding an

exercise of comity under an abuse of discretion standard. Belize Telecom, Ltd. v.

Gov’t of Belize, 528 F.3d 1298, 1303 (11th Cir. 2008) (citing Daewoo Motor Am.,

Inc. v. General Motors Corp., 459 F.3d 1249, 1256 (11th Cir. 2006)).

       After a thorough review of the record and the parties’ briefs and having

received the benefit of oral argument, we conclude that the district court did not

err. Accordingly we AFFIRM for the reasons stated in the district court’s thorough

and well reasoned opinion.

       AFFIRMED.

       1
         Defendants argue for the first time on appeal that the Full Faith and Credit Clause, as
well as the principles of comity, requires the application of the Tennessee statutory cap on
damages. Because this argument was not raised before the district court, we do not consider it.
Hurley v. Moore, 233 F.3d 1295, 1297 (11th Cir. 2000) (“Arguments raised for the first time on
appeal are not properly before this Court.”).

                                                3
ANDERSON, Circuit Judge, concurring specially:

     I concur in the result reached by the opinion for our court.




                                         4